Order entered August 9, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00728-CR

                        DOMINIQUE WOODBERRY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-52253-U

                                        ORDER
      Before the Court is Deputy Court Reporter Melissa Maxwell’s August 8, 2018 first

request for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed within THIRTY DAYS of the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE